 In the Matter of J GREENEBAUM TANNING CoandINTERNATIONAL FUR& LEATIIER WORKERS UNION, LOCAL No 260, (CIO,)Case No R-3990 -Decided July 20, 1942Jurisdiction:leather tanning industryInvestigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition until certified by the Board,Company'srequest that pay-roll period immediately preceding the actual election to beused to determine eligibility because of the high late of labor turnover,denied;request that employees in military service be permitted to vote by means ofmail ballots,denied,election necessaryUnit Appropriate for Collective Bargaining:production and maintenance em-ployees at one of Company's plants, excluding foremen, assistant foremen, andsupervisory,executive,and office personnelMr Stephen M Reynolds,for the BoardLaimfrom, Tighe, Engelhard cC Peck,byMr L B Lam from, Mr.A J EngelhardandMr E W. Peck,ofMilwaukee,Wis , for theCompany.Mr. Abe Feinglass,of Chicago,Ill ,Mr George BradowandMr.Walter K Black,of Milwaukee, WIs , for, the CIO.Mr. Mozart 0 Ratner,ofcounselto the Board ,DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by the International Fur & Leather WorkersUnion, Local No 260, (CIO), herein called the C I 0, alleging thata question affecting commeice had arisen conceiving the representationof employees of J Greenebaum Tanning Company, plant No 2, Mil-waukee;Wisconsin, heiein called the Company, the National LaborRelations Board piovided for an appropriate hearing upon due noticebefore Robert F Koretz, Trial Examiner. Said hearing was held atMilwaukee,Wisconsin, on June 26, 1942The Company and theC. I. 0 appeared and participated and weie affoided full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issuesThe Trial Exammei's rulings madeat the heating are free from prejudicial erroi and are hereby affirmed.On the entire record in the case, the Boardmakesthe following :-42NLRB,No128626 J.GREENEBAUM TANNING COFINDINGS OF FACTITHE BUSINESSOF THE COMPANY627J Greenebaum Tanning Company is an Illinois corporation main-taming its principal office and place of business at Chicago, IllinoisThe Company owns and operates leather tanneries at Chicago, Illinois,,and at Milwaukee, WisconsinOnly plant No 2, Milwaukee; Wis-consin, is involved in this pioceedingThe Company annually pur-chases raw materials, consisting of hides and chemicals, for processingin plant No 2 of a value in excess of $500,000, of winch' approximately91 percent in value are shipped to plant No 2 from points outside theState of WisconsinThe Company annually has sales of productsprocessed and manufactured in plant No 2 of a value in excess of $1,-000,000, of which apps oximately 77 percent in value are shipped from-plant No. 2'to points outside the State of Wisconsin.The Companyadmits that it is engaged in commerce within the meaning of the Na-tional Labor Relations Act.IITHE ORGANIZATION IN\ OLVEDInteinationalYur & Leather Workers Union, Local 260, is a labororganization affiliated with the Congress of Industrial Organizationsadmitting to membership employees of the Company.IIITHE QUESTION CONCERNING REPRESENTATIONOn June 13, 1942, the C I 0 requested recognitionas exclusive-bargaining agent for the employees of the Company in the unit here-inafter found appropriateThe Company declined to recognize the-petitioner unless and until it had been certified by the BoardA statement of the Regional Director, introduced in evidence at thehearing, indicates that the C I 0 representsa substantialnumber ofemployees in the unit hereinafter found appropriate 1_We find that a question affecting commerce has aiisen concerningthe representation of employees of the Company within themeaningof Section 9 (c) and Section 2 (6) and (7) of the National Labor Re-lations Act.IVTHE APPROPRIATE UNITThe parties stipulated and we find that all production and mainte-nance employees employed by the Company in and about its Milwaukee,Wisconsin, plant, known as plant No 2, excluding foremen, assistant'The C I 0 presented 672 enrollment cards and membership applications-of which471 were found to bear the apparently genuine original signatures of persons appearingon the Company's pay roll of June 13,1942There are approximately 1,050 employeesin the unit hereinafter found appropriate 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDforemen, and supervisory, executive, and office personnel, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the ActV. THE DETERMINATION OF REPRESENTATIVESThe Union requests that we follow our usual practice in using thepay-roll date immediately preceding our-Direction of Election todetermine eligibility of employees to voteThe Company contendsthat the last pay-roll date immediately preceding the actual electionshould be used to determine eligibilityThe company states that thegrowing labor shortage caused by increasing activity of defenseplants in the Milwaukee area has resulted and is expected to con-tinue to result in a high rate of labor turn-over at plant No 2 2The Company further contends that employees on leave of absence,_particularly those who are serving in the armed forces of the UnitedStates ,3 should be permitted to participate in the election by meansof mail ballotsThe Company states that such employees are givenvacation bonuses and that the Company maintains a record of suchemployees.The Company also requests that, employees grantedleaves of absence for reasons other than illness, vacation, or mili-tary service, should be eligible to vote in the election 4We are of the opinion and hereby find that the circumstances donot warrant a departure from our usual practice of determiningeligibility s except that we will also permit employees on leave ofabsence for reasons other than illness, vacatioii, or military service,to participate in the electionWe shall direct that the question concerning representation whichhas arisen be 'resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of-our Direction of Elec-tion, subject to the limitations and additions set forth in the Direc-tion2Although it was testified at the hearing that the rate of turn-oser '5 as as high as 20to 30 peicent a week, the personnel mtnagei latei testified that only 20 to 25 employee,had been hired during the week preceding the hearing and that during June 1942 (the-hearing was held June 26) "possibly 200" employees had been hirediThere are approximately 125 emplo3 ees of tlie-Compan3 in the aimed servicesIt tsas testified that leases are granted extending from 2 sleeks to a month to employees whose homes are out of the cit3, so that they may sisit sick relativesSuch leavesusually mvolse about 5 to 10 personsiInMatter of Wilson d Co, IncandPaclsnyhoaseWorkers Organizing Committee,LocalNo20,affiliatedwith the C I0 , 37 N L R B 944, the Board discussed the impracticability of providing for mail balloting by peisous in the armed forcesAdministra-tiueexperience conclusively demonstrated that this practice se@iously retarded thecompletion of elections because of difficulties in determining the location of men in militarysersice and frequently raised substantial issues relating to the conduct of the ballot andthe electionSince, in addition, actual returns fiom such mail ballots had been relatisel3small,we found that the policies and, purposes of the Act would be best effectuateu bydiscontinuing the practice of mail balloting foi persons in the armed forces JGREENEBAUMTANNING CODIRECTION OF ELECTION629By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is hereby'DIRECTFI) that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with J GreenebaumTanning 'Company, Milwaukee, Wisconsin, an election by secret bal-lot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction of Election, under thedirection and supervision of the Regional Director for the TwelfthRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all employees of the Company in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding-the date of this Direction,including employees who did not work during such pay-roll periodbecause they were ill or on vacation or on leave or in the activemilitary service or training of the United States, or temporarily laidoff, but excluding those employees who have since quit or been dis-charged for cause, to determine whether or not they desire to berepresented by the International Fur & Leather Workers Union,Local 260, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining